Name: Council Regulation (EEC) No 1923/82 of 13 July 1982 opening, allocating and providing for the administration of Community tariff quotas for Madeira wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1982/83)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 82 Official Journal of the European Communities No L 209/ 17 COUNCIL REGULATION (EEC) No 1923/82 of 13 July 1982 opening, allocating and providing for the administration of Community tariff quotas for Madeira wines, falling within heading No ex 22.0S of the Common Customs Tariff and originating in Portugal (1982/83) THE COUNCIL OF THE EUROPEAN COMMUNITIES, to the abovementioned quotas and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, having regard to the above principles, the Community nature of the quotas can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products concerned, such allocation should be in proportion to the require ­ ments of the Member States, calculated by reference to the statistics of each State's imports from Portugal over a representative reference period and also to the economic outlook for the quota period concerned ; Whereas available Community statistics give no infor ­ mation on the situation of Madeira wines on the markets ; whereas, however, Portuguese statistics for exports of these products to the Community during the past three years can be considered to reflect approximately the situation of Community imports ; whereas, on this basis, the corresponding imports by each of the Member States for the past three years represent the following percentages of the imports into the Community from Portugal of the products concerned : Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Whereas Article 9 of the Supplementary Protocol (') to the Agreement between the European Economic Community and the Portuguese Republic (2), completed by Council Regulation (EEC) No 2370/81 of 27 July 1981 laying down the arrangements ap ­ plicable to trade between Greece and Portugal (3), provides that customs duties on imports into the Community of certain wines originating in Portugal shall be reduced :  by 60 % in the case of the duties applicable to Madeira wines falling within subheadings ex 22.05 C III a) 1 and ex 22.05 C IV a) 1 of the Common Customs Tariff, up to a total annual tariff quota of 4 050 hectolitres ,  by 50 % in the case of the duties applicable to Madeira wines falling within subheadings ex 22.05 C III b) 1 and ex 22.05 C IV b) 1 of the Common Customs Tariff, up to a total annual tariff quota of 14 500 hectolitres ; Whereas Portugal has given an assurance that the price for wines originating in its territory will not be lower than the reference price less the customs duties actu ­ ally charged ; whereas, as a result thereof, the wines covered by those tariff quotas should be treated in the same manner as wines granted preferential tariff concessions, provided the free-at-frontier reference price is observed ; whereas such wines benefit from the tariff concessions only if the provisions of Article 1 8 of Council Regulation (EEC) No 337/79 (4), as last amended by Regulation (EEC) No 3577/81 (*), are respected ; whereas those provisions apply to imports under these quotas ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access 1979 1980 1981 Madeira wines :  in containers holding two litres or less : Benelux 37-5 45-9 42-5 Denmark 12-2 5-7 6-0 Germany 6-2 100 7-2 Greece   2-2 France 8-5 7-3 2-2 Ireland 1-7 01  Italy 17-7 9-2 32-3 United Kingdom 16-2 21-3 7-6  in containers holding more than two litres : Benelux 13-4 11-2 13-6 Denmark 90 10-4 6-7 Germany 170 23-2 13-3 Greece    France 50-8 44-2 55-6 Ireland 01   Italy    United Kingdom 9-7 110 10-8 (') OJ No L 348 , 31 . 12. 1979 , p . 44. (2) OJ No L 301 , 31 . 12. 1972, p . 165 . 0 OJ No L 236, 21 . 8 . 1981 , p . 1 . (4) OJ No L 54, 5. 3 . 1979, p . 1 . 0 OJ No L 359, 15 . 12. 1981 , p . 1 . No L 209/ 18 Official Journal of the European Communities 17. 7 . 82 Whereas, in view of these data and the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relat ­ ing to the administration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 Member States Madeira wines in containers holding : two litres or less more than two litres Benelux 41-9 12-2 Denmark 7-8 9-0 Germany 7-8 18-9 Greece 0-6 01 France 5-5 49-3 Ireland 1-0 01 Italy 21-0 01 United Kingdom 14-4 10-3 1 . From 1 July 1982 to 30 June 1983, Community tariff quotas shall be opened in the Community for products originating in Portugal within the limits set out below : (hectolitres) CCT heading No Description Quota amount ex 22.05 C III a) 1 ex 22.05 C IV a) 1 j Madeira wines 4 050 ex 22.0-5 C III b) 1 ex 22.05 C IV b) 1 I Madeira wines 14 500 2. The Common Customs Tariff duties on wines imported within these tariff quotas shall be suspended at the rates set out below : (ECU/hl) CCT heading No Rate of duty ex 22.05 C III a) 1 6-5 ex 22.05 C IV a) 1 7-0 ex 22.05 C III b) 1 6-6 ex 22.05 C IV b) 1 7-2 Whereas, in order to take into account import trends for the products concerned in the various Member States , the quota volumes should be divided into two instalments, the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quotas should, under the present circum ­ stances, be fixed at 90 % of each of the quota volumes ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share should draw an additional share from the corre ­ sponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and addi ­ tional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation , between Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volumes have been used up and to inform Member States thereof ; Whereas if, at a given date in the quota period, a substantial quantity of an initial share remains unused in any Member State it is essential that that Member State should return a significant proportion to the reserve, to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Within these tariff quotas, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regu ­ lation (EEC) No 2370/81 . 3 . The wines shall benefit from these tariff quotas only if Article 18 (3) and (4) of Regulation (EEC) No 337/79 is respected. Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two instalments . 2. A first instalment of each quota shall be shared among the Member States ; the respective shares, which subject to Article 5 shall be valid until 30 June 1983 , shall be as follows : 17. 7 . 82 Official Journal of the European Communities No L 209/ 19 (hectolitres) that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 30 June 1983 . Member States Madeira wines under subheadings : ex 22.05 C III a) 1 and ex 22.05 C IV a) 1 ex 22.05 C III b) 1 and ex 22.05 C IV b) 1 Benelux 1 500 1 600 Denmark 280 1 175 Germany 280 2 470 Greece 20 10 France 200 6 450 Ireland 40 10 Italy 750 10 United Kingdom 520 1 355 Total 3 590 13 080 Article 5 The Member States shall return to the reserve, not later than 1 April 1983 , such unused portion of their initial share as, on 15 March 1983 , is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that it might not be used. The Member States shall, not later than 1 April 1983, notify the Commission of the total quantities of the products concerned imported up to 15 March 1983 and charged against the Community quotas and of any quantities returned to the reserve . 3 . The second instalment of each quota, 460 and 1 420 hectolitres respectively, shall constitute, the reserve. Article 6 Article 3 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall, as soon as it is notified, inform each State of the extent to which the reserves have been used up. It shall , not later than 5 April 1983 , inform the Member States of the amount in each reserve after the return of quantities pursuant to Article 5 . The Commission shall ensure that any drawing which uses up any reserve is limited to the balance available and, to this end, shall specify the amount thereof t'p the Member State which makes the final drawing. 1 . If 90 % or more of one of a Member State s initial shares as specified in Article 2 (2), or of that share minus the portion returned to the reserve, where Article 5 is applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 1 0 % of its initial share, rounded up where necessary to the next unit. ( 2. If, after one of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall, in accordance with the conditions laid down in para ­ graph 1 , draw a third share equal to 5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after one of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up. ! 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe i Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community tariff quotas . 2 . The Member States shall ensure that importers of the products concerned established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the products concerned originating in Portugal and entered with customs authorities for free circulation . No L 209/20 Official Journal of the European Communities 17. 7 . 82 Article 8 Article 10 At the Commission s request Member States shall inform it of imports of the products concerned actu ­ ally charged against their shares . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 9 The Member States and the Commission shall co ­ operate closely in order to ensure that this Regulation is complied with . It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1982. For the Council The President P. NIELSON